NEWMAN, District Judge.
I have gone through this case pretty carefully, and I am satisfied that the action of the referee was right, except probably as to the amount of the claim. A careful investigation of the balance due Mrs. Richardson for rent—that is, rent that was due at the time the distress warrant was issued—shows the amount to have been $201 principal, and interest, which, as I have calculated, makes the gross amount, principal and interest to date, $270.19. Mrs. Richardson is undoubtedly entitled to her lien for this amount on the articles set out in Exhibit A, attached to the referee’s certificate, and the balance due on the accounts set out in Exhibit B, also attached to the referee’s certificate. These two amounts together are sufficient on their face to more than pay Airs. Richardson’s claim. Whether that much can be realized, or not, it is impossible to say.
I do not see how any other claim of a lieu for her can be upheld, unless it can be determined that Slocum Ball went into control of the business and in charge of the stock as the representative of the creditors generally. Undoubtedly he represented four or five of the creditors, and a majority in amount of ail the creditors; but the evidence fails to show that he was there as the representative of the creditors generally. If he had been, the result here would he entirely different. The creditors who put Ball there, and who are responsible, in a way, for what he did in connection with the matters in issue here, perhaps ought to be required to share Mrs. Richardson’s loss, if, in this bankruptcy proceeding, there was any way to get at them separately; but I do not see how that can be done here in any proper or just manner.
The attempt to create a trust here, as proposed by counsel for Mrs. Richardson, or the rights arising from commingling the assets in the store, cannot, as I see it, be sustained. The only clear right that I can see to priority is on the articles and accounts T have referred to, and even this assumes the levy to have been valid, about which there is some doubt at least. I think it is right, under the facts and circumstances surrounding this matter, to allow the lien to- the extent I have indicated.
The action of the referee, except as to the amount, is approved, and he should find, as we make it here, that Mrs. Richardson is entitled to a lien of $270.19 on the articles and the accounts to which I have referred, giving her, of course, the same rights as to the accounts that the trastee would have.